Per Curiam.
— Caldwell v. Thompson, (1 Rawle 360); Lyon v. Chalker, (2 Watts 14); and Graham v. Vandalore, (Ib. 131); are cases which originated before a justice of the peace, and in which the names of parties were transposed or changed to adapt the merits to legal form. What more was there to do here ? The defendant was sued, as a township, by the names and title of its overseers; and the counsel repaired the error of the justice in declaring against the township by its corporate name. It was the ordinary case of a misnomer corrected in the appellate court; and the rule of the decisions quoted, amply justifies it. The demurrer consequently ought to have been overruled.
Judgment reversed, and a venire de novo awarded.